Citation Nr: 1329653	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the left hip.

2.  Entitlement to service connection for claimed arthritis 
of the right hip.

3.  Entitlement to service connection for claimed arthritis 
of the right hand.

4.  Entitlement to service connection for claimed 
depression, to include as secondary to the service-connected 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for claimed numbness 
and tingling of the shoulders.

6.  Entitlement to service connection for claimed numbness 
and tingling of the hands.

7.  Entitlement to service connection for claimed numbness 
and tingling of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1977, and January 1981 to January 1998.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2006 and April 2009 
rating decisions of the RO.

In the Veteran's September 2006 VA Form 9, Appeal to the 
Board of Veterans Appeals, for the claims of service 
connection for hip and right hand  conditions, the Veteran 
indicated that he wished to testify at a hearing before the 
Board at the RO.  He subsequently submitted a statement in 
October 2006 wherein he withdrew his hearing request. 
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2012).

In August 2012, the Board remanded the case for additional 
development of the record.  

In August 2012, the claims of service connection involving 
numbness were consolidated into a single issue.  Based on 
the subsequent findings rendered by VA examiners in October 
2012 and November 2012, the Board now has separated these 
claims, as different development and analysis will be 
required for each. 

The Board has considered documentation included in Virtual 
VA.  

The claims of service connection for depression, numbness of 
the shoulders, numbness of the hands, and numbness of the 
feet are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints 
or findings referable to chronic arthritis of the left hip 
during service or within one year of separation therefrom; 
nor is the currently demonstrated arthritis of the left hip 
shown to be due to an event or incident of his extensive 
period of active service.  

2.  The Veteran is not shown to have manifested complaints 
or findings referable to arthritis of the right hip during 
service or within one year of separation therefrom; nor is 
the currently demonstrated arthritis of the right hip shown 
to be due to an event or incident of his extensive period of 
active service.

3.  The Veteran is not shown to have manifested complaints 
or finding referable to arthritis of the right hand during 
service or within one year of separation therefrom; nor is 
the currently demonstrated arthritis of the right hand shown 
to be due to an event or incident of the his extensive 
period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by arthritis of the 
left hip is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2012).

2.  The Veteran's disability manifested by arthritis of the 
right hip is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2012).

3.  The Veteran's disability manifested by arthritis of the 
right hand is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in October 2005 and July 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  

The July 2007 letter, and a separate letter of March 2006, 
additionally provided him with information concerning the 
evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed as to the claims of service connection 
for arthritis of the hips and right hand, and that all 
evidence necessary for resolution of this matter has been 
obtained.  

The Veteran's service treatment records and post service 
treatment records have been obtained.  He has been afforded 
the opportunity to appear for a personal hearing and has 
been afforded VA examinations.  The Board does not have 
notice of any additional relevant evidence which is 
available but has not been obtained. 

The Board is further satisfied that the RO has substantially 
complied with its August 2012 remand directives as they 
pertain to the claims decided at this time. Stegall v. West, 
11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).   

As directed, the AOJ afforded the Veteran the opportunity to 
identify additional evidence, and scheduled him for VA 
examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

For these reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


Law & Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.")

At the outset, the Board notes that while the Veteran in 
this case during the Vietnam Era, there is no evidence to 
support, and the Veteran does not contend, that he served in 
the Republic of Vietnam or was exposed to herbicides.  While 
he also served during the time of the Persian Gulf War, 
there is no evidence to support, and the Veteran does not 
contend, that he served in Southwest Asia Theater of 
Operations.  

As such, consideration of service connection on the basis of 
Persian Gulf service or on the basis of herbicide exposure 
is not warranted.  Thus, the question is whether his current 
disabilities are related to active service or events 
therein.  See 38 C.F.R. § 3.303.


        Arthritis of the Hips 

The current records, including a VA examination report of 
November 2012, serve to document a diagnosis of degenerative 
joint disease of the bilateral hips.

As for the in-service incurrence of the condition, the Board 
notes that as the claimed disorders are not related to 
combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran generally contends that his bilateral hip 
condition is due to sleeping on the ground, running, 
participating in physical training, crawling, walking on 
rocky and uneven terrain, and exposure to conditions, 
including rain and cold weather, during service.

However, the service treatment records are devoid of any 
complaints or findings referable to a hip disorder.  The 
November 1997 separation examination report significantly 
showed normal findings for both the lower extremities and 
spine.  On the accompanying Report of Medical History on 
separation, the Veteran raised a number of medical problems, 
but made no mention of any problem with his hips.  He 
complained of having joint pains affecting the feet and 
shoulder, for which he was taking medication.

In November 2012, a VA medical opinion was obtained for this 
claim.  The Board notes that, while other VA examinations 
have been conducted since the time of the Veteran's claim, 
none, other than the November 2012 report, address the 
Veteran's bilateral hip arthritis or the question of the 
likely etiology of the claim hip disorder.  

The examiner reviewed the claims file and examined the 
Veteran.  The examiner noted the Veteran's contentions that 
there was no specific injury to the hips during service, but 
acknowledged that the Veteran reported experiencing hip pain 
in service and going on sick call.  

On review of all the evidence, the VA examiner concluded 
that the current bilateral hip condition was not related to 
military service.  The examiner noted there was no evidence 
of any complaints or treatment for a hip condition in the 
service treatment records.  There was no interim data 
proximate to discharge.  Chronicity could not be 
established.  

There is no medical evidence that is contrary to the VA 
examiner's opinion.  The Board finds the report fully 
adequate for the purposes of adjudication.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).   

The VA examiner's opinion is entitled to substantial 
probative weight because he explained the reasons for his 
conclusions based on an accurate characterization of the 
evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

The examiner also based the opinion on his review of the 
claims file and examination of the Veteran, as well as 
reference to past and current diagnostic reports.  He 
accepted and discussed the Veteran's statements that he had 
hip pain in the military.  In the absence of any competent 
evidence to the contrary, the Board finds the preponderance 
of the evidence is against the claim.

For these reasons, the Board finds that the current 
degenerative joint disease of the bilateral hips is not due 
to disease or injury that was incurred in or aggravated by 
active service. 

The Board further notes that chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, as there is no evidence documenting arthritis of 
the hips within one year of the Veteran's discharge from 
active duty in January 1998.  To the contrary, VA 
examinations, including an examination of the joints, were 
conducted in May 1998 and the condition was not found.  

Moreover, an x-ray study of the lower spine was taken in May 
1998 and revealed normal findings.  As such, the Board finds 
that presumptive service connection is not warranted on this 
basis.  

Additionally, the Board notes that the Veteran has not 
alleged, nor does the evidence show, a continuity of 
symptomatology following service.  

The United States Court of Appeals for the Federal Circuit 
recently clarified that the continuity of symptomatology 
language in § 3.303(b) "restricts itself to chronic 
diseases" found in 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, 
"nothing in § 3.303(b) suggests that the regulation would 
have any effect beyond affording an alternative route for 
proving service connection for chronic diseases.").  As 
arthritis is a chronic disease under § 3.309(a), the Veteran 
may attempt to establish continuity of symptomatology in 
lieu of a nexus.  

In this case, however, arthritis of the hips was not noted 
during service in that the evidence establishes that there 
were not characteristic manifestations of a chronic disease 
process during service.  

Moreover, as reported to the November 2012 VA examiner, the 
Veteran first began to experience problems with his hips in 
2001, several years after the discharge from service in 
1998.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.).   

The only evidence of record supporting the Veteran's claim 
are his various general lay statements.  Lay witnesses are 
competent to testify as to their observations, but this 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).

However, all findings were normal at separation, and the 
Veteran indicated on the contemporaneous report of medical 
history that he did not have problems related to his hips.  

The Board finds the contemporaneous statements including 
those made to health care providers to be more credible than 
those made during the course of an appeal for compensation.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect 
the credibility of testimony); Fed. R. Evid. 803(4) 
(recognizing that statements made for the purpose of medical 
treatment generally are reliable); Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of 
Evidence] is appropriate where they will assist in the 
articulation of the Board's reasons.")).  

As to whether the Veteran is competent to opine that his 
bilateral hip arthritis is related to service, lay witnesses 
are competent to opine as to some matters of diagnosis and 
etiology, and the Board must determine on a case by case 
basis whether a Veteran's particular disability is the type 
of disability for which lay evidence is competent.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, an opinion as to an etiological relationship 
between degenerative joint disease of the bilateral hips and 
circumstances of service is generally one that extends 
beyond an immediately observable cause-and-effect 
relationship that a lay witness is capable of identifying.  
Compare Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. 
App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); with Clemons v. Shinseki, 23 
Vet. App. 1, 6 (2009) ("It is generally the province of 
medical professionals to diagnose or label a mental 
condition, not the claimant"); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 
("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 
1382 (Fed. Cir.2010) (recognizing that in some cases lay 
testimony "falls short" in proving an issue that requires 
expert medical knowledge).  

To extent the Veteran is competent to opine on this 
question, the probative value of the specific and reasoned 
opinion of the trained health care professional is of 
greater probative weight than the Veteran's more general lay 
assertions.  

The VA examiner is a medical professional who reviewed the 
claims file and considered the reported history including 
the Veteran's own lay assertions.  The examiner used his 
expertise in reviewing the facts of this case and determined 
that the current degenerative joint disease was not related 
to service.  As such, the Board finds the opinion of the 
November 2012 examiner to be more probative.  

In reaching this decision, the Board notes that, as the 
preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


        Arthritis of the Right Hand

The current records, including a VA examination report of 
November 2012, serve to document a diagnosis of degenerative 
joint disease of the right hand.

As for the in-service incurrence of the condition, the Board 
notes that as the claimed disorder addressed hereinbelow is 
not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran again asserts that his right hand arthritis is 
due to the conditions during service, including rain and 
cold weather.

The service treatment records are devoid of any complaints, 
findings or diagnoses pertaining to the right hand.  On the 
Veteran's November 1997 separation examination report , a 
burn scar was noted on the left hand, but an examination of 
the right hand was normal.  

On the accompanying Report of Medical History on separation, 
the Veteran raised a number of medical problems, but made no 
mention of any problem with his right hand.  He mentioned 
that his fingers of the left hand had ached for 15 years 
since he burned the hand.  He complained of having joint 
pains affecting the feet and shoulder, for which he was 
taking medication.

In November 2012, a VA medical opinion was obtained for this 
claim.  Although a number of other VA examinations have been 
conducted since the time of the Veteran's claim, none, other 
than the November 2012 report, addressed the Veteran's right 
hand arthritis or its likely etiology.  

The VA examiner reviewed the claims file and examined the 
Veteran, and determined that the current right hand 
degenerative condition was not related to military service.  
The examiner noted there was no evidence of any complaints 
or treatment for a right hand condition in the service 
treatment records.  There was no interim data proximate to 
discharge.  

There is no medical evidence that is contrary to the VA 
examiner's opinion.  The Board finds the report fully 
adequate for the purposes of adjudication.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).   

The VA examiner's opinion is entitled to substantial 
probative weight because he explained the reasons for his 
conclusions based on an accurate characterization of the 
evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 
304.

The examiner based the opinion on his review of the claims 
file and examination of the Veteran, as well as reference to 
past and current diagnostic reports.  In the absence of any 
competent evidence to the contrary, the Board finds the 
preponderance of the evidence is against the claim.

For these reasons, the Board finds that the current 
degenerative joint disease of the right hand is not due to 
disease or injury that was incurred in or aggravated by 
active service. 

The Board further notes that, chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, there is no evidence documenting arthritis of the 
hips from within one year of the Veteran's discharge from 
active duty in January 1998.  To the contrary, VA 
examinations, including an examination of the joints, were 
conducted in May 1998, and the condition was not found.  The 
x-ray studies of the hands taken in May 1998 revealed normal 
findings.  As such, the Board finds that presumptive service 
connection is not warranted on this basis.  

Additionally, the Board notes that the Veteran has not 
alleged, nor does the evidence show, a continuity of 
symptomatology following service.  

The United States Court of Appeals for the Federal Circuit 
recently clarified that the continuity of symptomatology 
language in § 3.303(b) "restricts itself to chronic 
diseases" found in 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, 
"nothing in § 3.303(b) suggests that the regulation would 
have any effect beyond affording an alternative route for 
proving service connection for chronic diseases.").  As 
arthritis is a chronic disease under § 3.309(a), the Veteran 
may attempt to establish continuity of symptomatology in 
lieu of a nexus.  

In this case, however, arthritis of right hand was not noted 
during service in that the evidence establishes that there 
were not characteristic manifestations of the disease 
process during service.  

Moreover, as reported to the November 2012 VA examiner, the 
Veteran first began to experience reduced grip strength and 
dropping objects in 2002, several years after the discharge 
from service in 1998.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim.).   

The only evidence of record supporting the Veteran's claim 
are his various general lay statements.  Lay witnesses are 
competent to testify as to their observations, but this 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).

Significantly, all findings were normal at separation, and 
the Veteran indicated on the contemporaneous report of 
medical history that he did not have problems related to his 
right hand.  The Board finds the contemporaneous statements 
including those made to health care providers to be more 
credible than those made during the course of an appeal for 
compensation.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); Fed. R. 
Evid. 803(4) (recognizing that statements made for the 
purpose of medical treatment generally are reliable); Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the 
[Federal] Rules [of Evidence] is appropriate where they will 
assist in the articulation of the Board's reasons.")).  

As to whether the Veteran is competent to opine that his 
right hand arthritis is related to service, lay witnesses 
are competent to opine as to some matters of diagnosis and 
etiology, and the Board must determine on a case by case 
basis whether a Veteran's particular disability is the type 
of disability for which lay evidence is competent.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, an opinion as to an etiological relationship 
between degenerative joint disease of the right hand and 
circumstances of service is generally one that extends 
beyond an immediately observable cause-and-effect 
relationship that a lay witness is capable of identifying.  
Compare Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. 
App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); with Clemons v. Shinseki, 23 
Vet. App. 1, 6 (2009) ("It is generally the province of 
medical professionals to diagnose or label a mental 
condition, not the claimant"); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 
("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 
1382 (Fed. Cir.2010) (recognizing that in some cases lay 
testimony "falls short" in proving an issue that requires 
expert medical knowledge).  

To extent the Veteran is competent to opine on this 
question, the probative value of the specific reasoned 
opinion of the trained health care professional is of 
greater probative weight than the Veteran's lay assertions.  

The VA examiner is a medical professional who reviewed the 
claims file and considered the reported history including 
these lay assertions.  The examiner used his expertise in 
reviewing the facts of this case and determined that the 
current degenerative joint disease was not related to 
service.  As such, the Board finds the opinion of the 
November 2012 examiner to be more probative.  

In reaching this decision, the Board notes that, as the 
preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for arthritis of the left hip is denied.

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the right hand is 
denied.



REMAND

After having carefully considered the case, and for the 
following reasons, the Board believes that the claims of 
service connection for depression, numbness of the 
shoulders, numbness of the hands, and numbness of the feet 
must be remanded for further development of the record.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In August 2012, the Board remanded these matters in order to 
obtain an opinion as to the likely etiology of the claimed 
disorders.

As for the claimed depression, the Board sought an opinion 
on the issue of direct service connection, as well as an 
opinion as to whether the Veteran's depression had been 
caused or aggravated by his service-connected PTSD.

At a November 2012 VA examination, the examiner opined that 
the Veteran's depression was a feature of his already 
service-connected PTSD and was not a separate disorder.

However, the examiner stated that the claims file had not 
been provided for his review at the time of the examination.  
She indicated that, when the file was made available, it 
could be reviewed and an addendum opinion would be prepared.  

The RO failed to follow up by forwarding the claims file and 
obtaining an addendum opinion.  This must be accomplished 
prior to appellate adjudication.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007) (holding that once VA 
undertakes the effort to provide an examination or opinion, 
it must provide an adequate one).

Additionally, in May 2013, another VA psychiatric 
examination was conducted.  Although the examination 
pertained to a claim for increased rating for the service-
connected PTSD, in the report, the examiner diagnosed the 
Veteran with two psychiatric conditions: PTSD and Depressive 
Disorder, NOS.  

This diagnosis suggests the Veteran's depression represents 
a separate and distinct condition, contrary to the finding 
of the November 2012 examiner.  The May 2013 examiner 
further stated, "depression [was] secondary to his PTSD 
condition."  It is unclear whether this means that the 
Veteran's depression was a feature of his PTSD, or a 
separate disorder that had been caused or aggravated by the 
PTSD.  

This evidence should be reconciled on remand.  Further, the 
May 2013 examiner also stated that the claims file was 
unavailable for review.  On remand, it must be ensured that 
the claims file is sent to the examiner.

As for the claimed numbness of the shoulders, a VA 
examination pertaining to the nerves was first conducted in 
October 2012.  An EMG was performed, and the Veteran was 
diagnosed with left ulnar neuropathy at the elbow, and mild 
sensory polyneuropathy consistent with a diabetic 
ployneuropathy.  The examiner did not render any opinion.  

In November 2012, a VA peripheral nerve examination was 
conducted.  The Veteran was diagnosed with diabetic 
peripheral neuropathy of the bilateral lower and upper 
extremities.  The Veteran apparently reported to the 
examiner that he had no numbness or tingling of the 
shoulders.  No opinions were rendered by the examiner.

Neither of these examinations actually referred to the 
Veteran's shoulders.  Rather, his "upper extremities" were 
referenced.  As the upper extremities comprise the entire 
arms and all of the parts of the arm, the Board finds that 
more specific findings should be rendered.  

Also, neither examination contains the opinion requested by 
the Board, namely, whether it is at least as likely as not 
(i.e., a probability of at least 50 percent or more) that 
that the Veteran currently suffers from a disability 
manifested by numbness and tingling of bilateral shoulders 
that was due to an injury or other event or incident of his 
extensive period of active service.  While the Veteran's 
symptomatology, if it exists, is related to his nonservice-
connected diabetes mellitus, an actual opinion should be 
obtained for the record. 

Also, as it pertains to the left shoulder, the Veteran is 
already service connected for impingement syndrome of the 
left shoulder, and left cubital tunnel syndrome with 
resultant left ulnar neuropathy.  It should be determined on 
remand, whether the Veteran suffers from an additional 
disability manifested by numbness, separate from these 
already service-connected disabilities.  If so, an opinion 
on the issue of secondary service connection should also be 
sought.

As for the claimed numbness of the hands, the post-remand 
evidence contains findings of the October 2012 examiner, as 
described.  

In November 2012, an examination pertaining to the hands was 
conducted.  The Veteran was diagnosed with right hand 
degenerative joint disease (a separate claim addressed 
hereinabove), a left hand crush injury with degenerative 
changes (an already service-connected condition), and 
bilateral polyneuropathy.

The examiner found that the service-connected ulnar 
neuritis/neuropathy of the left upper extremity contributed 
to the numbness/tingling in the left hand.  However, he also 
showed clinical signs of diabetic polyneuropathy of the 
hands.  No opinion was rendered concerning the right hand.

The Board finds that further information is needed prior to 
appellate adjudication.  An actual opinion addressing 
whether the Veteran currently suffers from a disability 
manifested by numbness and tingling of the hands that is due 
to an injury or other event or incident of his extensive 
period of active service should be obtained for the record.  

The examiner should further attempt to reconcile whether the 
Veteran's numbness or tingling in the left hand has been 
caused or aggravated by his already service-connected left 
arm disabilities, or whether it is due to diabetes mellitus.  

As for the claimed numbness of the feet, the post-remand 
evidence contains the findings of the October 2012 examiner, 
described previously.  

In November 2012, an examination pertaining to the feet was 
conducted.  The Veteran was diagnosed with a crush injury to 
the right foot with residual pain (an already-service 
connected condition), and neuropathy of the feet.  

The examiner found that the Veteran's numbness of the feet 
was not directly related to military service.  Rather, the 
condition was attributed to diabetes mellitus.

In rendering the opinion, the examiner addressed the crush 
injury that took place in 1976 when a wagon ran over the 
Veteran's right foot.  However, the service treatment 
records showed a number of other complaints pertaining to 
the feet.  

For example, in May 1997, the Veteran complained of pain in 
both feet.  The pain was severe for the first three hours of 
each day.  He also complained of swelling of the feet.  He 
was diagnosed with plantar fasciitis and flexible pes 
planus.   

In August 1997, the Veteran sought treatment for pain and 
swelling of the edges of his feet.  The feet were tender 
over the proximal plantar surface.  There was mild decreased 
sensation over the left lateral foot.  He was diagnosed with 
plantar fasciitis and likely osteoarthritis, r/o rheumatoid 
arthritis.  

In November 1997, the Veteran complained of having foot pain 
that sometimes required him to wear soft shoes.

On separation from service, the Veteran complained of having 
foot aches in the right foot since his crush injury.  The 
examiner further noted possible bursitis of the feet.

The Veteran is already service connected for the residuals 
of a right foot crush injury and for bilateral pes planus.  
However, the examiner should address whether the Veteran's 
current symptoms could be related to the bilateral foot 
problems documented in the service treatment records.  

Additionally, an opinion should be sought as to whether his 
current foot numbness constitutes a separate disability that 
could be secondary to his already service-connected 
disorders of the foot.

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should then take all 
indicated action to forward the claims 
file, to include a copy of this REMAND, 
to the VA examiner who prepared the 
November 2012 psychiatric report for an 
addendum opinion.

On review of the claims file, the 
examiner should opine on whether it is 
at least as likely as not that the 
Veteran currently meets the criteria for 
a diagnosis of a chronic depressive 
disorder or another acquired psychiatric 
disability manifested by depression that 
had its clinical onset during service, 
or was caused or aggravated by the 
service-connected PTSD.

If, after a review of the claims file, 
the examiner does not render a diagnosis 
of depressive disorder, an explanation 
must be provided, to include a 
discussion of the previous diagnoses of 
this disorder in the claims file.  In so 
doing, the examiner should address the 
findings of the May 2013 psychiatric 
examiner, who separately diagnosed the 
Veteran with PTSD and Depressive 
Disorder, NOS, and noted that the 
Depressive Disorder was secondary to 
PTSD.

The examiner is requested to provide a 
fully reasoned explanation for her 
opinions, based on her clinical 
experience, medical expertise, and 
established medical principles.

If any opinion cannot be rendered 
without resort to speculation, the 
examiner should state why this is so.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO should arrange for the Veteran to 
undergo a VA psychiatric examination to 
obtain an opinion responsive to the 
questions posed hereinabove.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  

The claims file should be made available 
to the examiner for review prior to 
entering any opinions, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

2.  The RO should then take all 
indicated action to forward the claims 
file, to include a copy of this REMAND, 
to the VA examiner who prepared the 
November 2012 peripheral nerves report 
for an addendum opinion.

The examiner should clearly identify the 
current disability manifested by 
numbness and tingling for each shoulder.  

As for the left shoulder, the examiner 
should clearly indicate whether any 
current disorder manifested by numbness 
or tingling is a disability separate 
from his already-service connected left 
shoulder impingement syndrome and left 
cubital tunnel syndrome with resultant 
left ulnar neuropathy.   

If so, the examiner should opine as to 
whether it is at least as likely as not 
that such a disorder was caused or 
aggravated (permanently made worse) by 
the already- service-connected 
disabilities.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310 (as 
revised effective in October 2006). 

Then, as to each disorder for each 
shoulder, the examiner should 
additionally opine on whether it is at 
least as likely as not (i.e., a 
probability of at least 50 percent or 
more) that that any additional shoulder 
disability is due to an injury or other 
event or incident of his extensive 
period of active service. 

The examiner is requested to provide a 
fully reasoned explanation for his or 
her opinions, based on his or her 
clinical experience, medical expertise, 
and established medical principles.  

If any opinion cannot be rendered 
without resort to speculation, the 
examiner should state why this is so.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO must arrange for the Veteran to 
undergo a VA neurological examination to 
obtain an opinion responsive to the 
questions posed hereinabove.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  

The claims file should be made available 
to the examiner for review prior to 
entering any opinions, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

3.  The RO should then take all 
indicated action to forward the claims 
file, to include a copy of this REMAND, 
to the VA examiner who prepared the 
November 2012 hand and finger report for 
an addendum opinion.

The examiner should clearly identify any 
current disability manifested by 
numbness and tingling of either hand.  

As for the left hand, the examiner 
should clearly indicate whether any 
current disability manifested by 
numbness or tingling is separate from 
his already-service-connected arthritis 
of the left hand.

If so, the examiner should opine as to 
whether it is at least as likely as not 
that any such disorder was caused or 
aggravated (permanently made worse) by 
the already service-connected disability 
of the left shoulder (impingement 
syndrome of the left shoulder, and left 
cubital tunnel syndrome with resultant 
left ulnar neuropathy), or the already 
service-connected disorder of the left 
hand (arthritis).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310 (as revised effective in October 
2006). 

Then, as to each disorder for each hand, 
the examiner should additionally opine 
as to whether it is at least as likely 
as not (i.e., a probability of at least 
50 percent or more) that that any 
identified disability is due to an 
injury or other event or incident of his 
extensive period of active service. 

The examiner is requested to provide a 
fully reasoned explanation for his or 
her opinions, based on his or her 
clinical experience, medical expertise, 
and established medical principles.

If any opinion cannot be rendered 
without resort to speculation, the 
examiner should state why this is so.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO must arrange for the Veteran to 
undergo a VA neurological examination to 
obtain an opinion responsive to the 
questions posed hereinabove.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  

The claims file should be made available 
to the examiner for review prior to 
entering any opinions, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

4.  The RO should then take all 
indicated action to forward the claims 
file, to include a copy of this REMAND, 
to the VA examiner who prepared the 
November 2012 feet examination report 
for an addendum opinion.

The examiner should clearly identify any 
current disability manifested by 
numbness and tingling for each foot.  

The examiner should also clearly 
indicate whether any current disability 
manifested by numbness or tingling is a 
separate from his already service-
connected bilateral pes planus and the 
residuals of a right foot injury 
involving the second metatarsal joint.  

If so, the examiner should opine as to 
whether it is at least as likely as not 
that such a condition was caused or 
aggravated (permanently made worse) by 
the already service-connected disorders 
of the feet.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310 (as 
revised effective in October 2006). 

Then, as to each disability of either 
foot, the examiner should additionally 
opine as to whether it is at least as 
likely as not (i.e., a probability of at 
least 50 percent or more) that that any 
identified disability is due to an 
injury or other event or incident of his 
extensive period of active service.  In 
so doing, the examiner should address 
the symptomatology pertaining to the 
feet documented in the service treatment 
records. 

The examiner is requested to provide a 
fully reasoned explanation for his or 
her opinions, based on his or her 
clinical experience, medical expertise, 
and established medical principles.

If any opinion cannot be rendered 
without resort to speculation, the 
examiner should state why this is so.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO must arrange for the Veteran to 
undergo a VA neurological examination to 
obtain an opinion responsive to the 
questions posed hereinabove.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  

The claims file should be made available 
to the examiner for review prior to 
entering any opinions, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

5.  After the requested examination has 
been completed, the RO should review the 
reports to ensure they are in complete 
compliance with the directives of this 
REMAND.  If a report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

6.  After completing all indicated 
development, the RO should readjudicate 
the claims remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be furnished a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


